[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2229

                   JUAN RAMON FREIRE-ROLON,

                    Plaintiff, Appellant,

                              v.

                 CARMEN FELICIANO-DE-MELECIO,
                SECRETARY OF HEALTH, ET AL.,

                   Defendants, Appellees.

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF PUERTO RICO

     [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                           Before

                   Torruella, Chief Judge,
              Campbell, Senior Circuit Judge,
                 and Lynch, Circuit Judge.

   Ricardo L. Torres Munoz on brief for appellant.
   Carlos Lugo-Fiol, Solicitor General, Edda Serrano-Blasini,
Deputy Solicitor General, and Roxanna Badillo-Rodriguez, Assistant
Solicitor General, Department of Justice, on brief for appellees.

June 8, 1999

          Per Curiam.  Upon careful review of the briefs and
record, we conclude that the district court did not abuse its
discretion in dismissing the complaint for failure to
prosecute.  We reach this conclusion essentially for the
reasons stated by the district court in its Opinion and Order
dated August 11, 1998.  Plaintiff's long-standing inactivity,
in addition to his failure to respond to defendants'
dispositive motion, justified the dismissal.  See John's
Insulation, Inc. v. L. Addison & Assoc., Inc., 156 F.3d 101,
108-10 (1st Cir. 1998).  Plaintiff's insufficient excuses and
undeveloped appellate arguments do not convince us otherwise.
          Affirmed.  See 1st Cir. Loc. R. 27.1.